Case 4:20-cr-00118-JAJ-HCA Document9 Filed 08/12/20 Page 1 of 9

RECEIVE

AUG 1 2 2020

IN THE UNITED STATES DISTRICT COURT CLERK OF DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF (OWA

 

) Criminal No. 4:20-CR-118
UNITED STATES OF AMERICA, )
) SUPERSEDING INDICTMENT
Vv. )
) T. 18 U.S.C. § 1591(a)()
MARLIN SANTANA THOMAS, ) T. 18 U.S.C. § 1591(b)(1)
) T. 18 U.S.C. § 1591(b)(2)
Defendant. ) T. 18 U.S.C. § 1952(a)(8)(A)
) T. 18 U.S.C. § 2421(a)
) T. 18 U.S.C. § 2422(a)
) T. 21 U.S.C. § 841(a)(1)
) T. 21 U.S.C. § 841(b)(1)(C)
) T. 21 U.S.C. § 859
THE GRAND JURY CHARGES:
COUNT 1

(Sex Trafficking of Victim 1 by Force, Fraud, and Coercion)

From in or about September 2009, and continuing through in or about
November 2010, in the Southern District of Iowa and elsewhere, the defendant,
MARLIN SANTANA THOMAS, did, in and affecting interstate commerce, knowingly
recruit, entice, harbor, transport, provide, and obtain by any means an adult female,
Victim 1, knowing and in reckless disregard of the fact that means of force, threats of
force, fraud, coercion, and a combination of these means, would be used to cause
Victim 1 to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1) and

1591(b)(1).
Case 4:20-cr-00118-JAJ-HCA Document9 Filed 08/12/20 Page 2 of 9

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Sex Trafficking of Victim 4 by Force, Fraud, and Coercion)

From in or about May 2010, and continuing through in or about September
2010, in the Southern District of Iowa, the defendant, MARLIN SANTANA
THOMAS, did, in and affecting interstate commerce, knowingly recruit, entice,
harbor, transport, provide, and obtain by any means an adult female, Victim 4,
knowing and in reckless disregard of the fact that means of force, threats of force,
fraud, coercion, and a combination of these means, would be used to cause Victim 4
to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1) and
1591(b)(1).

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Sex Trafficking of Victim 2 by Force, Fraud, and Coercion)

From in or about July 2010, and continuing through in or about November
2010, in the Southern District of Iowa and elsewhere, the defendant, MARLIN
SANTANA THOMAS, did, in and affecting interstate commerce, knowingly recruit,
entice, harbor, transport, provide, and obtain by any means an adult.female, Victim
2, knowing and in reckless disregard of the fact that means of force, threats of force,
fraud, coercion, and a combination of these means, would be used to cause Victim 2
to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1) and

1591(b)(1).
Case 4:20-cr-00118-JAJ-HCA Document9 Filed 08/12/20 Page 3 of 9

THE GRAND JURY FURTHER CHARGES:

COUNT 4
(Transportation of Victim 2 for the Purpose of Prostitution)

In or about August 2010, in the Southern District of Iowa and elsewhere, the
defendant, MARLIN SANTANA THOMAS, did knowingly transport an adult female,
Victim 2, to travel in interstate commerce, that is, from the State of Iowa to the State
of Minnesota and the State of North Dakota, to engage in prostitution and any sexual
activity for which any person can be charged with a criminal offense.

This is a violation of Title 18, United States Code, Section 2421(a).

THE GRAND JURY FURTHER CHARGES:
COUNT 5
(Transportation of Victim 2 for the Purpose of Prostitution Through
Coercion and Enticement)

In or about August 2010, in the Southern District of Iowa and elsewhere, the
defendant, MARLIN SANTANA THOMAS, did knowingly persuade, induce, entice,
and coerce an adult female, Victim 2, to travel in interstate commerce, specifically,
from the State of Iowa to the State of Minnesota and the State of North Dakota, to
engage in prostitution and any sexual activity for which any person can be charged

with a criminal offense.

This is a violation of Title 18, United States Code, Section 2422(a).
Case 4:20-cr-00118-JAJ-HCA Document9 Filed 08/12/20 Page 4 of 9

THE GRAND JURY FURTHER CHARGES:

COUNT 6
(Transportation of Victim 2 for the Purpose of Prostitution)

In or about October 2010, in the Southern District of Iowa and elsewhere, the
defendant, MARLIN SANTANA THOMAS, did knowingly transport an adult female,
Victim 2, to travel in interstate commerce, that is, from the State of Iowa to the State
of Illinois, to engage in prostitution and any sexual activity for which any person can
be charged with a criminal offense.

This is a violation of Title 18, United States Code, Section 2421(a).

THE GRAND JURY FURTHER CHARGES:
COUNT 7
(Transportation of Victim 2 for the Purpose of Prostitution Through
Coercion and Enticement)

In or about October 2010, in the Southern District of Iowa and elsewhere, the
defendant, MARLIN SANTANA THOMAS, did knowingly persuade, induce, entice,
and coerce an adult female, Victim 2, to travel in interstate commerce, specifically,
from the State of Iowa to the State of Illinois, to engage in prostitution and any sexual
activity for which any person can be charged with a criminal offense.

This is a violation of Title 18, United States Code, Section 2422(a).

THE GRAND JURY FURTHER CHARGES:

COUNT 8
(Sex Trafficking of Victim 5 by Force, Fraud, and Coercion)

Beginning in or before 2010, and continuing through in or about November
2011, in the Southern District of lowa and elsewhere, the defendant, MARLIN
SANTANA THOMAS, did, in and affecting interstate commerce, knowingly recruit,

4
Case 4:20-cr-00118-JAJ-HCA Document9 Filed 08/12/20 Page 5 of9

entice, harbor, transport, provide, and obtain by any means an adult female, Victim
5, knowing and in reckless disregard of the fact that means of force, threats of force,
fraud, coercion, and a combination of these means, would be used to cause Victim 5
to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1) and
1591(b)(1).

THE GRAND JURY FURTHER CHARGES:

COUNT 9
(Transportation of Victim 5 for the Purpose of Prostitution)

In or about March 2011, in the Southern District of Iowa and elsewhere, the
defendant, MARLIN SANTANA THOMAS, did knowingly transport an adult female,
Victim 5, to travel in interstate commerce, that is, from the State of Iowa to the State
of Illinois, to engage in prostitution and any sexual activity for which any person can
be charged with a criminal offense.

This is a violation of Title 18, United States Code, Section 2421(a).

THE GRAND JURY FURTHER CHARGES:
COUNT 10

(Transportation of Victim 5 for the Purpose of Prostitution Through
Coercion and Enticement)
In or about March 2011, in the Southern District of Iowa and elsewhere, the
defendant, MARLIN SANTANA THOMAS, did knowingly persuade, induce, entice,
and coerce an adult female, Victim 5, to travel in interstate commerce, specifically,

from the State of Iowa to the State of Illinois, to engage in prostitution and any sexual

activity for which any person can be charged with a criminal offense.
Case 4:20-cr-00118-JAJ-HCA Document9 Filed 08/12/20 Page 6 of 9

This is a violation of Title 18, United States Code, Section 2422(a).

THE GRAND JURY FURTHER CHARGES:

COUNT 11
(Sex Trafficking of Victim 6 by Force, Fraud, and Coercion)

From in or about November 2014, and continuing through in or about March
2015, in the Southern District of Iowa and elsewhere, the defendant, MARLIN
SANTANA THOMAS, did, in and affecting interstate commerce, knowingly recruit,
entice, harbor, transport, provide, and obtain by any means an adult female, Victim
6, knowing and in reckless disregard of the fact that means of force, threats of force,
fraud, coercion, and a combination of these means, would be used to cause Victim 6
to engage in a commercial sex act.

This is a violation of Title 18, United States Code, Section 1591(a)(1) and
1591(b)(1).

THE GRAND JURY FURTHER CHARGES:

COUNT 12
(Sex Trafficking of a Child (Minor Victim A))

From on or about February 6, 2017, through on or about February 10, 2017, in
the Southern District of Iowa and elsewhere, the defendant, MARLIN SANTANA
THOMAS, did, in and affecting interstate commerce, knowingly recruit, entice,
harbor, transport, provide, obtain, and maintain by any means a juvenile female,
Minor Victim A, knowing and in reckless disregard of the fact that Minor Victim A
had not attained the age of 18 years and would be caused to engage in a commercial

sex act.
Case 4:20-cr-00118-JAJ-HCA Document9 Filed 08/12/20 Page 7 of 9

This is a violation of Title 18, United States Code, Section 1591(a)(1) and
1591(b)(2). |

THE GRAND JURY FURTHER CHARGES:

COUNT 13
(Distribution to Person Under Age Twenty-One (Minor Victim A))

Between on or about February 6, 2017, and on or about February 10, 2017, in
the Southern District of Iowa, the defendant, MARLIN SANTANA THOMAS, a
person at least eighteen years of age, knowingly and intentionally distributed a
mixture and substance containing a detectable amount of methamphetamine, a
Scheduled II controlled substance, and a mixture and substance containing a
detectable amount of heroin, a Schedule I controlled substance, to a person under
_ twenty-one years of age (Minor Victim A).

This is a violation of Title 21, United States Code, Sections 841({a)(1),
841(b)(1)(C), and 859.

THE GRAND JURY FURTHER CHARGES:

COUNT 14
(Sex Trafficking of Victim 3 by Force, Fraud, and Coercion)

Beginning in or before 2017, and continuing through on or about February 28,
2018, in the Southern District of Iowa and elsewhere, the defendant, MARLIN
SANTANA THOMAS, did, in and affecting interstate commerce, knowingly recruit,
entice, harbor, transport, provide, obtain, maintain, patronize, and solicit by any
means an adult female, Victim 3, knowing and in reckless disregard of the fact that
means of force, threats of force, fraud, coercion, and a combination of these means,

would be used to cause Victim 3 to engage in a commercial sex act.
+

7
Case 4:20-cr-00118-JAJ-HCA Document9 Filed 08/12/20 Page 8 of 9

This is a violation of Title 18, United States Code, Section 1591(a)(1) and
1591(b)(1).

THE GRAND JURY FURTHER CHARGES:

COUNT 15
(Distribution to Person Under Age Twenty-One (Victim 38))

Beginning in or before 2017, and continuing through on or about January 8,
2018, in the Southern District of Iowa and elsewhere, in the Southern District of Iowa,
the defendant, MARLIN SANTANA THOMAS, a person at least eighteen years of
age, knowingly and intentionally distributed a mixture and substance containing a
detectable amount of heroin, a Schedule I controlled substance, to a person under
twenty-one years of age (Victim 3).

This is a violation of Title 21, United States Code, Sections 841(a)(1),
841(b)(1)(C), and 859.

THE GRAND JURY FURTHER CHARGES:

COUNT 16
(Sex Trafficking of Victim 7 by Force, Fraud, and Coercion)

From in or about August 2017, and continuing through on or about February
28, 2018, in the Southern District of Iowa and elsewhere, the defendant, MARLIN
SANTANA THOMAS, did, in and affecting interstate commerce, knowingly recruit,
entice, harbor, transport, provide, obtain, maintain, patronize, and solicit by any
means an adult female, Victim 7, knowing and in reckless disregard of the fact that
means of force, threats of force, fraud, coercion, and a combination of these means,

would be used to cause Victim 7 to engage in a commercial sex act.
Case 4:20-cr-00118-JAJ-HCA Document9 Filed 08/12/20 Page 9 of 9

This is a violation of Title 18, United States Code, Section 1591(a)(1) and
1591(b)(1).
THE GRAND JURY FURTHER CHARGES:

COUNT 17
(Travel Act—Facilitate Prostitution)

Beginning in or about September 2009, and continuing through in or about
February 2018, in the Southern District of Iowa and elsewhere, the defendant,
MARLIN SANTANA THOMAS, did knowingly use a facility of interstate and foreign
commerce, namely a cellular telephone and the Internet, with the intent to promote,
manage, establish or carry on an unlawful activity, that is, a prostitution offense, and
thereafter performed an act to promote, manage, establish, and to facilitate the
promotion, management, establishment and carrying on of such unlawful activity.

This is a violation of Title 18, United States Code, Section 1952(a)(3)(A).

A TRUE BILL.

FOREPERSON™

Mare Krickbaum
United States Attorney

Virginia M. Bruner
Amy Jennings
Assistant United States Attorneys
